Exhibit 10.4

 

EMPLOYMENT AGREEMENT

OF

HARRY HAWKS

 

--------------------------------------------------------------------------------


 

HEARST-ARGYLE TELEVISION, INC.
300 West 57th Street
New York, New York 10019

 

As of January 1, 2008

 

Harry T. Hawks

[ADDRESS ON FILE]

 

Dear Harry:

 

This letter constitutes all of the terms of the Employment Agreement between you
and Hearst-Argyle Television, Inc. (“Hearst-Argyle”).  It is subject to the
approval of the Board of Directors of Hearst-Argyle.  The terms are as follows:

 

1.

 

Legal Name of Employee:

 

Harry T. Hawks

 

 

 

 

 

2.

 

Mailing Address of Employee:

 

[ADDRESS ON FILE]

 

 

 

 

 

3.

 

Title of Position; Duties:

 

Executive Vice President & Chief Financial Officer

 

You agree to carry out the duties assigned to you by the senior executives of
Hearst-Argyle.  Hearst-Argyle has the right to assign you to other duties
consistent with those of other executives of your level.

 

4.                                       Length of Employment.  The term of this
Agreement will start on January 1, 2008 and continue through December 31, 2010
(the “Term”).

 

5.                                       Salary.  You will receive a base salary
for all services to Hearst-Argyle as follows:

 

a)                                      $600,000 from January 1, 2008 through
December 31, 2008;

 

--------------------------------------------------------------------------------


 

b)                                     $625,000 from January 1, 2009 through
December 31, 2009; and

 

c)                                      $625,000 from January 1, 2010 through
December 31, 2010.

 

The salary will be paid according to Hearst-Argyle’s payroll practices, but not
less frequently than twice a month.  You acknowledge that you work in a position
that is not entitled to overtime pay.

 

In addition it is understood that you are eligible to receive a bonus up to a
maximum of 75% of your base salary.  The criteria for the bonus will be set by
the Compensation Committee of the Board of Directors of Hearst-Argyle, at its
sole discretion.

 

The bonus is payable only for as long as you work for Hearst-Argyle, and will be
payable only at the end of a complete bonus cycle and is not proratable, except
in the event of your death, when it will be proratable.

 

In determining the amount of your bonus, the books and records of Hearst-Argyle
are absolute and final and not open to dispute by you.  Hearst-Argyle will pay
any bonus due you by March 31 of the year following the year for which the bonus
is applicable.

 

6.                                       Exclusive Services.  During the Term,
you agree that you will work only for Hearst-Argyle, and will not render
services or give business advice, paid or otherwise, to anyone else, without
getting Hearst-Argyle’s prior written approval.  However, you may participate as
a member of the board of directors of other organizations and in charitable and
community organizations, but only if such activities do not conflict or
interfere with your work for Hearst-Argyle, and if such work is approved in
advance by Hearst-Argyle, which approval will not be unreasonably withheld.  You
acknowledge that your services will be unique, special and original and will be
financially and competitively valuable to Hearst-Argyle, and that your violation
of this Paragraph will cause Hearst-Argyle irreparable harm for which money
damages alone would not adequately compensate Hearst-Argyle.  Accordingly, you

 

--------------------------------------------------------------------------------


 

acknowledge that if you violate this Paragraph, Hearst-Argyle has the right to
apply for and obtain injunctive relief to stop such violation (without the
posting of any bond, and you hereby waive any bond-posting requirements in
connection with injunctive relief), in addition to any other appropriate rights
and remedies it might lawfully have.

 

7.                                       No Conflict.  You agree that there is
no reason why you cannot make this Agreement with Hearst-Argyle, including, but
not limited to, having a contract, written or otherwise, with another employer.

 

8.                                       Termination of Employment.

 

(a)                                Hearst-Argyle has the right to end this
Agreement:

 

i)                                         Upon your death; or

 

ii)                                      For any of the following (A) indictment
for a felony, (B) failure to carry out, or neglect or misconduct in the
performance of, your duties hereunder or a breach of this Agreement; (C) failure
to comply with applicable laws with respect to the conduct of Hearst-Argyle’s
business, (D) theft, fraud or embezzlement at Hearst-Argyle’s expense, (E)
addiction to an illegal drug, (F) conduct or involvement in a situation that
brings, or may bring, you into public disrespect, tends to offend the community
or any group thereof, or embarrasses or reflects unfavorably on Hearst-Argyle’s
reputation, or (G) failure to comply with the reasonable directions of the Board
of Directors of Hearst-Argyle; or

 

iii)                                   Without cause pursuant to Paragraph
8(b) below.

 

(b)                               This Agreement may be terminated (i) by
Hearst-Argyle or its successor without cause or (ii) by you within 60 days of a
Change in Control (as defined below) (or

 

--------------------------------------------------------------------------------


 

notwithstanding Paragraph 8(a)(i), by you or your legal representative within
such 60-day period, if you die while still employed), provided that, in the case
of either clauses (i) or (ii) of this Paragraph 8(b), you or your legal
representative execute and deliver a general release in favor of Hearst-Argyle
in the form reasonably required by Hearst-Argyle, and such release has become
irrevocable, and if such termination occurs, then you (or your estate, in the
case of your death) will receive the payments and benefits under this Agreement
for the remainder of the Term as if no termination had occurred; it being
expressly acknowledged and agreed that, with respect to bonuses, and in lieu of
the bonuses contemplated by the third paragraph of Paragraph 5, you (or your
estate, in the case of your death) shall be entitled to receive (at the times
that would have applied absent termination) (x) any accrued but unpaid bonus,
and (y) for any future unpaid bonuses that otherwise would have been payable
during the Term, bonuses payable at fifty percent (50%) of the maximum potential
bonus.  Notwithstanding the foregoing, if you breach Paragraphs 10 or 11,
Hearst-Argyle’s obligations under this Paragraph 8(b) shall immediately cease,
and you (and your estate, in the case of your death) shall have no further
rights under this Agreement.  For purposes of this Agreement, a Change in
Control shall be deemed to occur if, and only if, Hearst-Argyle ceases to be
controlled by or under common control with The Hearst Corporation or its
affiliates.

 

9.                                       Payment for Plugs.  You acknowledge
that you are familiar with Sections 317 and 507 of the Communications Act of
1934 and are aware that it is illegal without full disclosure to promote
products or services in which you have a financial interest.  You agree not to
participate in any such promotion under any circumstances and understand that to
do so is a violation of law as well as a cause for termination.  Also, you agree
that you will not become involved in any financial situation which might
compromise or cause a conflict with your obligations under this Paragraph or
this Agreement without first talking with Hearst-

 

--------------------------------------------------------------------------------


 

Argyle about your intentions and obtaining Hearst-Argyle’s written consent.

 

10.                                 Confidentiality.  You agree that while
employed by Hearst-Argyle and after this Agreement is terminated or expires, you
will not use or divulge or in any way distribute to any person or entity,
including a future employer, any confidential information of any nature relating
to Hearst-Argyle’s business.  You will surrender to Hearst-Argyle at the end of
your employment all its property in your possession.  If you breach this
Paragraph, Hearst-Argyle has the right to apply for and obtain injunctive relief
to stop such a violation, in addition to its other legal remedies, as outlined
in Paragraph 6.

 

You agree to keep the terms of this Agreement confidential from everybody except
your professional advisors and family.

 

11.                                 Non-Solicitation; Non-Hire.  You agree that
for two (2) years after the expiration or termination of this Agreement, you
will not hire, solicit, aid or suggest to any (i) employee of Hearst-Argyle, its
subsidiaries or affiliates, (ii) independent contractor or other service
provider or (iii) any customer, agency or advertiser of Hearst-Argyle, its
subsidiaries or affiliates to terminate such relationship or to stop doing
business with Hearst-Argyle, its subsidiaries or affiliates.

 

If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as outlined in Paragraph 6, as well as any other remedies it
may have.  If any court of competent jurisdiction finds any part of this
Paragraph unenforceable as to its duration, scope, geographic area or otherwise,
it shall be deemed amended so as to permit it to be enforced.

 

12.                                 Officer; Director.    Upon request, you
agree that you will serve as an officer or director, in addition to your present
position, of Hearst-Argyle or any affiliated entity, without additional pay.

 

--------------------------------------------------------------------------------


 

13.                                 Continuation of Agreement.  This Agreement
and your employment shall terminate upon the expiration of the Term (unless
terminated earlier pursuant to Paragraph 8 hereof), provided that if
Hearst-Argyle gives you written notice of extension then this Agreement shall
continue on a month-to-month basis until the earlier of (i) the commencement of
a renewal or extension agreement between you and Hearst-Argyle, or
(ii) termination of this Agreement by either party on fifteen days written
notice to the other.

 

14.                                 Assignment of Agreement.  Hearst-Argyle has
the right to transfer this Agreement to a successor, to a purchaser of
substantially all of its assets or its business (or  substantially all of the
assets or business of the station or business unit at which you are employed) or
to any parent, subsidiary, or affiliated corporation or entity and you will be
obligated to carry out the terms of this Agreement for that new owner or
transferee.  You have no right to assign this Agreement, and any attempt to do
so is null and void.

 

15.                                 State Law.  This Agreement will be
interpreted under the laws of the State of New York, without regard to conflicts
or choice of law rules.

 

16.                                 No Other Agreements.  This Agreement is the
only agreement between you and Hearst-Argyle.  It supersedes any other
agreements, amendments or understandings you and Hearst-Argyle may have had. 
This Agreement may be amended only in a written document signed by both parties.

 

17.                                 Approvals.  In any situation requiring the
approval of Hearst-Argyle, such approval must be given by either the President
and Chief Executive Officer or the Chief Operating Officer of Hearst-Argyle
Television, Inc.

 

18.                                 Dispute Resolution.  Hearst-Argyle and you
expressly understand and agree that any claim which either party may have
against the other under local, state or federal law

 

--------------------------------------------------------------------------------


 

including, but not limited to, matters of discrimination, matters arising out of
the termination or alleged breach of this Agreement or the terms, conditions or
termination of employment, which cannot first be settled through direct
discussions between the parties, will be submitted to mediation and, if
mediation is unsuccessful, to final and binding arbitration in accordance with
Hearst-Argyle’s Dispute Settlement Procedure (“Procedure”), of which you have
received a copy, provided that, Hearst-Argyle shall also be entitled to bring
any action or proceeding to seek equitable remedies for a breach by you of the
provisions of Paragraphs 6, 10 or 11 hereof.  During the pendency of any claim
under this Procedure, Hearst-Argyle and you agree to make no statement orally or
in writing regarding the existence of the claim or the facts forming the basis
of such claim, or any statement orally or in writing which could impair or
disparage the personal or business reputation of Hearst-Argyle or you.  The
Procedure is hereby incorporated by reference into this Agreement.

 

19.                                 Correspondence.  All correspondence between
you and Hearst-Argyle will be written and sent by certified mail, return receipt
requested, or by personal delivery or courier, to the following addresses:

 

If to Hearst-Argyle:

 

Hearst-Argyle Television, Inc.

 

 

300 W. 57th Street

 

 

New York, New York 10019

 

 

Attn:

David J. Barrett

 

 

 

President and CEO

 

 

 

With a copy to:

 

Hearst-Argyle Television, Inc.

 

 

300 W. 57th Street

 

 

New York, New York 10019

 

 

Attn:

Jonathan C. Mintzer

 

 

 

Vice President, General Counsel & Secretary

 

 

 

If to Employee:

 

Harry T. Hawks

 

 

[ADDRESS ON FILE]

 

--------------------------------------------------------------------------------


 

Either party may change its address in writing sent to the above addresses.

 

20.                                 Severability.  If a court decides that any
part of this Agreement is unenforceable, the rest of the Agreement will survive.

 

21.                                 Originals of Agreement.          This
Agreement may be signed in any number of counterparts, each of which shall be
considered an original.

 

 

HEARST-ARGYLE TELEVISION, INC.

 

 

 

By:

  /s/ David J. Barrett

 

 

 

Title:

  President and Chief Executive Officer

 

 

 

 

 

By:

/s/ Harry T. Hawks

 

 

Harry T. Hawks

 

I understand that I am not required to agree to the Dispute Settlement Procedure
set forth in Paragraph 18 above; however, I have elected to voluntarily agree to
the Dispute Settlement Procedure.

 

    /s/ Harry T. Hawks

 

Harry T. Hawks

 

 

--------------------------------------------------------------------------------